Affirmed and Memorandum Opinion filed April 23, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00915-CV

    IN THE INTEREST OF A.N.R., D.A.R, W.J.R AND M.L.R, Children


                     On Appeal from the 1A District Court
                            Jasper County, Texas
                         Trial Court Cause No. 32476

                 MEMORANDUM                      OPINION


      This appeal is from an order dismissing an original petition in a suit
affecting the parent-child relationship for lack of standing. We affirm.

      Suit was brought by James Lee Roesch, as “the father of the children the
subject of this suit.” Roesch’s parental rights have been terminated but he claims
standing as “a relative of the child within the third degree of consanguinity”
because he is the biological father. See Tex. Fam. Code Ann. § 102.004(a) (West
2008).
      Roesch is not a relative within the meaning of section 102.004(a). As their
biological father, Roesch’s relation to the children would be “parent.” However,
section 101.024(a) expressly provides that “parent” does not include a parent as to
whom the parent-child relationship has been terminated. See Tex. Fam. Code Ann.
§ 101.024(a) (West 2008).

      Accordingly, the trial court’s order is affirmed. Appellee’s request to find
this appeal frivolous is denied.



                                     PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                        2